People v Duvall (2015 NY Slip Op 02981)





People v Duvall


2015 NY Slip Op 02981


Decided on April 8, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 8, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
RUTH C. BALKIN
THOMAS A. DICKERSON
CHERYL E. CHAMBERS
COLLEEN D. DUFFY, JJ.


2013-08288
 (Ind. No. 2656-12)

[*1]The People of the State of New York, respondent,
vWyatt Duvall, appellant.


Robert C. Mitchell, Riverhead, N.Y. (James H. Miller III of counsel), for appellant.
Thomas J. Spota, District Attorney, Riverhead, N.Y. (Thomas Constant of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the County Court, Suffolk County (Iliou, J.), imposed July 17, 2013, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The defendant's waiver of his right to appeal was valid, and precludes review of his contention that the sentence imposed was excessive (see People v Bradshaw, 18 NY3d 257, 267; People v Lopez, 6 NY3d 248, 255).
ENG, P.J., BALKIN, DICKERSON, CHAMBERS and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court